Citation Nr: 1432834	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for degenerative joint disease (DJD) of L3-L4 and L4-L5, with degenerative disc disease (DDD).

2.  Entitlement to an increased disability rating in excess of 30 percent for cervical fusion, C3-C6, with DJD.

3.  Entitlement to a compensable disability rating for DJD of the right great toe with hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1999. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was afforded a Board Videoconference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claims for lumbar spine, cervical spine, and right great toe disabilities.

The Veteran contends that his lumbar spine, cervical spine, and right great toe disabilities are worse than the disability ratings currently assigned.  The Veteran was last afforded VA examinations for these disabilities in April and May 2012.  At the October 2012 hearing, the Veteran reported that he had increased pain in the past couple of years in his lower back, down his pelvic bone, and all the way to his hamstring.  He stated that this made it hard for him to function daily.  His pain level was a seven or eight out of ten.  Additionally, he stated that he had muscle spasms almost daily, and had been prescribed bed rest.  He also reported wearing a back brace almost every day and occasionally used a walking cane.  The Veteran reported difficulty turning his head around after his cervical spine fusion.  He also had difficulty lifting, which would result in numbness in his feet and pain radiating from his neck or shoulder if it was more than 30 to 40 pounds.  He reported missing three days of work per month due to his cervical spine condition.  He also had spasms and tightness of the cervical spine.  His toe symptomatology consisted of redness, swelling, and problems with walking.  He used pads in his shoes for cushion and occasionally used a cane to assist with walking when he had a flare-up of his toe condition.  

Significantly, during the April 2012 VA spine examination it was noted that the Veteran had missed six to seven days of work due to his back pain and ten days of work due to his neck pain.  It is unclear how long the Veteran has worked in his current job, however, it appears that the Veteran is missing work more frequently, approximately three days of work per month due to his cervical spine condition alone as reported during the October 2012 hearing.  Furthermore, during the May 2012 VA foot examination it was noted that the Veteran was not using an assistive as a normal mode of locomotion.  However, during the October 2012 Board hearing the Veteran reported that he occasionally used a cane to assist with walking when he had a flare-up of his toe condition  

In this particular case, the April and May 2012 VA examinations are too remote in time to address the current severity of the Veteran's service-connected lumbar spine, cervical spine, and right great toe disabilities, as the Veteran has reported worsening of his symptoms since his last VA examinations.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his lumbar spine, cervical spine, and right great toe disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at VA up through June 2012.  The June 2012 magnetic resonance imaging (MR scan of the low back noted a stable lesion in the low back and recommended a repeat scan of the Veteran in four to five months.  Because it appears that there may be outstanding VA medical records dated after June 2012 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from June 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

2) After obtaining any available treatment records, the Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the his cervical and lumbar spine disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical and lumbar spine disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar and cervical spine disabilities are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  "Incapacitating episodes" are defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also indicate the impact of the Veteran's cervical and lumbar spine conditions on his ability to work.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a new VA examination with an appropriate specialist to determine the current level of severity of the Veteran's DJD of the right great toe with hallux valgus and metatarsalgia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right great toe disabilities.  All necessary testing should be provided.  

Additionally, the examiner should specifically state if the Veteran has hammer toe; malunion or nonunion of the tarsal or metatarsal (moderate, moderately severe, or severe); unilateral hallux valgus (severe or operated with resection of metatarsal head); or metatarsalgia (anterior, unilateral, or bilateral) of the right great toe.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



